Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 23, 2021

                                     No. 04-21-00311-CV

IN THE INTEREST OF T.A.G., J.I.R.G., C.M.R.A., AND G.A. JR., MINOR CHILDREN

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01608
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

       On August 10, 2021, we issued an order noting that appellant’s notice of appeal was filed
beyond the time allowed by Texas Rule of Appellate Procedure 26.1 but within the fifteen-day
grace period permitted by Texas Rule of Appellate Procedure 26.3. See TEX. R. APP. P. 26.1,
26.3; Verbugt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). We ordered appellant to file a
response presenting a reasonable explanation for the untimely notice of appeal. On August 21,
2021, appellant filed a motion for extension of time that contained an adequate explanation for
the untimely filing. After consideration, we GRANT appellant’s motion for extension of time
and deem her notice of appeal timely filed.

        The reporter’s record is now due. We ORDER the court reporter to file the reporter’s
record by September 2, 2021. We remind the court reporter that strict deadlines exist with
regard to disposal of appeals dealing with termination of parental rights.



                                                   _________________________________
                                                   Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of August, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court